United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS           April 30, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-50500
                          Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                               versus

                        KEITH RUSSELL JUDD,

                                                 Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. MO-98-CR-93-ALL
                        --------------------

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     In May 2002, Keith Russell Judd, federal prisoner # 11593-051,

filed an “amended notice of appeal,” stating that he was amending

his original notice of appeal.   This court must examine the basis

of its jurisdiction on its own motion if necessary.          Mosley v.

Cozby, 813 F.2d 659, 660 (5th Cir. 1987).     Judd’s notice of appeal

did not designate a specific appealable order or judgment.            See

FED. R. APP. P. 3(c)(1)(B).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 02-50500
                                     -2-

     Judd argues that he is appealing from the magistrate judge’s

July 1998 order, in Judd’s criminal proceeding, that Judd submit to

a psychological or psychiatric examination.              Judd was required to

file his notice of appeal within 10 days from the entry of the

judgment or the order being appealed. See FED. R. APP. P. 4(b).               The

judgment of conviction in Judd’s criminal case was entered on

September 29, 1999.       Judd’s May 2002 notice of appeal is not timely

filed from      any    appealable    order   or   judgment   in   the   criminal

proceeding.

     This court dismissed a prior attempt by Judd to appeal the

July 1998 order for lack of jurisdiction, reasoning that orders of

the magistrate judge are not directly appealable to this court.

United States v. Judd, No. 98-50954 (5th Cir. Nov. 3, 1998)

(unpublished).        This court also reasoned that the appeal was moot

because   the    psychiatric        examination    was   conducted      and   the

competency hearing held.        See id.      The instant appeal is another

attempt by Judd to directly appeal a non-appealable order to this

court.

     This appeal is DISMISSED as frivolous.              See 5TH CIR. R. 42.2.

All outstanding motions are DENIED.

     Because Judd continues his pattern of filing frivolous appeals

despite this court’s warnings, he is ORDERED to pay a sanction in

the amount of $105, payable to the clerk of this court.                 The clerk

of this court and the clerks of all federal district courts within

this Circuit are DIRECTED to refuse to file any pro se appeal,
                               No. 02-50500
                                    -3-

appealing   any   order   or   judgment   entered   in   Judd’s   criminal

proceeding, United States District Court Cause Nos. MO-98-CR-93 or

MO-98-059M, unless Judd submits proof of satisfaction of this

sanction.   Any such attempts by Judd will invite the imposition of

further sanctions.    To avoid further sanctions, Judd is cautioned

to review any pending appeals to ensure that they do not contravene

this order.

     This sanction order does not bar Judd from appealing from an

appealable order or judgment entered in his currently pending

28 U.S.C. § 2255 proceeding, United States District Court Cause No.

MO-01-CA-121.

     APPEAL DISMISSED; MOTIONS DENIED; SANCTION IMPOSED.